DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 1-31-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

3.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14  of U.S. Patent No. 11,272,722. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent teaches all of the basic features of the claimed invention.

Claim Rejections - 35 USC § 103



4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al (US 2010/0009042) in view of Wang et al (US 20190011318 A1).

Regarding claims 1,7 & 9  Fujikawa et al teaches a base layer 4, a plurality of microcapsules 2 , and a top layer 9, the microcapsules being disposed between the base layer 4 and the top layer 9, the microcapsules 2 containing an indicator material 3 including an ink (color former) [0027] combined with the indicator material 3 that results in a detectable characteristic [0027][0028] ) and having a compressive bursting strength less than a selected pressure (abstract)[0022]; whereby when the article 7 is subjected to a pressure greater than the compressive bursting strength, at least some microcapsules 2 burst, the indicator material 3 is released from the microcapsules 2 (abstract) [0022][0037], and the release of the indicator material 3 is detected by observation of the article. Fujikawa et al however does not explicitly teach a UV curable ink indicator. Wang et al teaches a pressure sensor that comprises a pressure sensor having a color changing indicator via a “UV curable ink” (Abstract)[0096].
	It would have been obvious to a person having ordinary skill in the art of ink / color changing pressure sensing systems before the effective filing date of the claimed invention to modify the ink substance as taught by Fujikawa et al with a UV curable ink as taught by Wang et al for the purpose of manufacturing a releasable ink / die pressure threshold sensor that can allow a user to visually  identify a rupture or bursting of capsules / microcapsules [Wang et al ]0090]-[0097].

Regarding claim 2 Fujikawa et al teaches at least one of the base layer 4 and the coating 9 is formed from a material that permits detection of indicator material 3 released from the microcapsules 2 by observation of the article 7.

Regarding claim 3 Fujikawa et al teaches the base layer 4 includes a material chosen from a film and paper (figs. 1-2).

Regarding claim 4 Fujikawa et al teaches the base layer 4 includes a film chosen from polypropylene, biaxially-oriented polypropylene, and polyester (figs. 1-2).

Regarding claim 5 Fujikawa et al teaches the ink (pigment) can change from a colored ink to a colorless or clear ink when exposed to a temperature equal to or greater than a temperature chosen from 104°F, 120°F, and 150°F [0028][0032][claim 8]

Regarding claim 6 Fujikawa et al teaches the top layer 9 is chosen from a film (figs. 1 & 4)  and a varnish (figs. 1-2).

Regarding claim 8 Fujikawa et al teaches the top layer 9 is a film (figs. 1-2) and includes polypropylene (figs. 1-2 & 4).

Regarding claim 10 Fujikawa et al et al teaches comprising an ink layer (figs. 1-2 & 4).

Regarding claim 11 Fujikawa et al teaches the ink layer is disposed between the plurality of microcapsules 3 and the base layer 4 (figs. 1-2).

Regarding claim 12 Fujikawa et al teaches the adhesive layer 5  includes at least one adhesive that is an acrylic adhesive (figs. 1-2 & 4).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2855